Title: James Maury to Thomas Jefferson, 7 November 1816
From: Maury, James
To: Jefferson, Thomas


          
            Dear Sir,
            Liverpool 7th Novr 1816
          
          My last letter was of the 9th Sepr 15. A State of war, for about twenty five years, appears to have so disqualified us for the sober habits of peace as to have occasioned great reverses in the affairs of many classes of persons in this country:—much so, even with the owners of the Soil; but, particularly, with merchants & Bankers, the failures of which last, I consider almost unprecedented, as well for number of houses as for the magnitude of the sums they have been deficient: probably you may have heard that your correspondent Mr Roscoe is among the bankers: he was my banker: his overthrow appears to me owing much to a certain benevolence of disposition; which, however amiable, too frequently mislead those who trade.
          Nevertheless his house has made a compromise with their creditors for paying all by installments, with interest too; & I hope, nay rather expect, they will pay all. Mr R’s conduct on the afflicting occasion has been exemplary: his Library Pictures &C have been sold at auction; &, as I supposed, you might like to see a catalogue of his books, I send
			 you one. They produced £5,100.
          The late summer has been the coldest I ever have experienced—has been most unfavorable for Grain & the prices have been rising for some time past. at this place wheat now sells for a Guinea ⅌ bushel of 70 ℔ equal to 4 dollars ⅌ Winchester of 60 ℔: however, as the ports must open on the 15th instant: there will, in all probability, soon follow considerable importations from foreign countries; &, no doubt the farmers of Virginia will be benefited by this disaster.
          The cidevant Staple of our State has, by no means, decreased as much in value as I expected—the best Crops of James river Inspections being still worth 10d a 12d ⅌ ℔, & stemed about the same.
          My Son informed us of your hospitable attentions to him, for which accept my acknowlegements.
          I expect I am soon to be deprived of the society of a most valued friend, who has resided in this place about six years: ’Tis a Mr Gwathmey, originally of King William County; but, for some years previous to his coming here, of Richmond: he is a very intelligent merchant & judicious in his observations. I think you would like to see him; &, when he returns, I shall give him a line of introduction, desiring him to
			 give you a call at Monticello as he goes up the country.
          I wish to know if you still continue in the good health you have so long been remarkable for. I think I have heard it said that, after we have reached half a century or thereabouts, every seventh year is a frequently a critical one, and I well remember that the two last seventh years have proved so with respect to myself: last winter I was three score & ten: and it indeed was a trying one: but I have of late regained my Statu quo & my health unusually good for which I thank God. I have resumed my cold bath, & while it agrees with me, I intend to continue it.
          As For polictical information you have such stores of it from various, & other much better, sources that I will not enter on the subject.
          
            Accept, I pray you, the sincere good wishes of your old & obliged friend
            James Maury
          
        